Status of Application
1.	Acknowledgment is made of the amendments filed 02/01/2021. Upon entering the amendments, claims 9 and 17 are canceled and claims 1 and 16 are amended. Claims 1-8, 10-16, and 18-19 are amended. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive densified CeO2-stabilized ZrO2 ceramic and method for preparing a densified CeO2-stabilized ZrO2 ceramic, and applicant's arguments show that the ceramic and method of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previously deemed allowable as presented as dependent claims 9 and 17 has been incorporated into the independent claims 1 and 16, respectively. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-8, 10-16, and 18-19 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed densified CeO2-stabilized ZrO2 ceramic and method for preparing a densified CeO2-stabilized ZrO2 ceramic. Specifically, the prior art fails to teach a densified ZrO2 ceramic that is stabilized with CeO2, wherein said ceramic has a density of 97.0-100.0% relative to a theoretical density of 6.23 g/cm3, wherein the ceramic comprises 6-14 mol% CeO2 and has an average grain size of 400-700 nm. The prior art also does not teach or 2 ceramic that is stabilized with CeO2, wherein said ceramic has a density of 97.0-100.0% relative to a theoretical density of 6.23 g/cm3, wherein the ceramic comprises 6-14 mol% CeO2 and has an average grain size of 50-1000 nm, wherein a porous ceramic comprising CeO2-stabilized ZrO2 is provided that has a relative density of 50-95% is provided, and wherein an open porosity of said ZrO2 is 5-50%, and wherein said porous body is densified in an oxygen-containing environment by sintering in air. 
The most relevant prior art references found are Farber et al (WO 01/70643) and Huang et al (Composition design and mechanical properties of mixed (Ce,Y)-TZP ceramics obtained from coated starting powders). The difference from instant claims is that while Farber et al teaches a cerium-stabilized zirconia ceramic body having densities of 6.25 g/cm3 and 6.1 g/cm3, a grain size of 0.8 μm, and a CeO2 content of 15-30 wt%, Farber does not teach or suggest that the average grain size can be 400-700 nm, and teaches away from a modification in view of the prior art to change the grain size to this range. Farber also does not teach or suggest a process wherein each product limitation of instant 16 is met, and wherein sintering is carried out in air for densification. Huang et al teaches a CeO2-stabilized zirconia densified ceramic having an average grain size of less than 1 µm; Huang, however, does not teach or suggest a zirconia material having the density value of the instant claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW16 February 2021